DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 8-10, 12, 13, 16, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Cavasinni (WO 2020/124131).
Regarding claim 1, Cavasinni discloses an acoustic ceiling baffle comprising: a baffle body 40; an attachment mechanism disposed on a top edge of the baffle body configured to couple and decouple from a runner 12 of a ceiling suspension system, (Fig 2) wherein the attachment mechanism comprises: 
a first recessed portion 42 configured to receive the runner, 12 the first recessed portion 42 comprising a first section 43 and a second section 45 with an opening disposed 
a first retention member and a second retention member formed around the first recessed portion 42, each retention member comprising a bottom edge 46 that is configured to engage with a top surface of a face of the runner 12, wherein opposing top edges of the first section 43 across the opening correspond with the bottom edges of each retention member (annotated Fig 10).

    PNG
    media_image1.png
    460
    420
    media_image1.png
    Greyscale

Regarding claim 2, Cavasinni discloses the attachment mechanism is disposed below a plane of the top edge of the baffle body (Fig 10).
Regarding claim 5, Cavasinni discloses the baffle body 40 comprises two attachment mechanisms disposed on the top edge of the baffle body (Fig 2).
Regarding claim 8, Cavasinni discloses the first retention member 47 and the second retention member 47 are rotatable inward and outward. Examiner concludes this because the baffle body can be formed of a deformable material (Page 7, Lines 13-16) thus is capable of rotate inward and outward. 
Regarding claim 9, Cavasinni discloses the first section 43 of the first recessed portion 42 comprises a substantially rectangular shape and a bottom edge of the first section 43 slants upwards from side walls (annotated Fig 10).
Regarding claim 10, Cavasinni discloses a bottom edge of the first section 43 is configured to engage with a bottom surface (at 30) of the face of the runner 12 when the face is disposed within the first section 43 (annotated Fig 10, Fig 11).
Regarding claim 12, Cavasinni discloses the second section 45 of the first recessed portion 42 comprises side walls 47 that slant downward toward the opening between the first section 43 and the second section 45 (annotated Fig 10).
Regarding claim 15 and 16, Cavasinni discloses the attachment mechanism is capable of being configured to couple to a T grid runner via a snap fit and the attachment mechanism is capable of being configured to couple to a bolt slot grid runner via a snap fit.
Regarding claim 19, Cavasinni discloses a ceiling suspension system comprising: a plurality of runners 12 that extend parallel to each other; a plurality of acoustic ceiling baffles 40 configured to couple to the runners, (Fig 3, 4), each acoustic ceiling baffle having the limitations as recited in claim 1.
Regarding claim 20, Cavasinni discloses a number of attachment mechanisms for each acoustic ceiling baffle 40 corresponds to a number of runners 12 in the ceiling suspension system (Fig 3, 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 6, 7, 11, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cavasinni (WO 2020/124131). 
Regarding claim 6, Cavasinni discloses the baffle body 40 comprises two attachment mechanisms disposed on the top edge of the baffle body (Fig 3, 4), but does not disclose three attachment mechanisms. However, it would have been an obvious matter of design choice to modify the baffle body to include three attachment mechanisms according to the length of the baffle body in order to increase the support to a larger baffle body.
Regarding claim 7, Cavasinni discloses the first and second retention members have a shape that corresponds to the shape of the runner and the runner can have different shapes (Fig 10-14), but does not disclose the first retention member and the second retention member have a substantially triangular shape. However, it would have been an obvious matter of design choice to modify the shape of the first and second retention members and the runner to have triangular shape, since such a modification would have involved a mere change in the shape of the runner and the attachment mechanism according to the desired design. A change in shape is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 11, Cavasinni discloses the first and second retention members have a shape that corresponds to the shape of the runner and the runner can have different shapes (Fig 10-14), but does not disclose a bottom edge of the first section slants upward from side walls to form an apex. However, it would have been an obvious matter of design choice to modify the shape of the first section and the runner to have a bottom edge as claimed, since such a modification would have involved a mere change in the shape of the runner and the attachment mechanism according to the desired design. A change in shape is generally recognized as being within the level of ordinary skill in the art.
Regarding claims 17 and 18, Cavasinni discloses the claimed acoustic ceiling baffle. The limitations of claims 17 and 18 can be seen above in the rejections of claims 1, 8, 10 and 11.

Allowable Subject Matter
8.	Claims 3, 4, 13 and 14 are, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281. The examiner can normally be reached 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/ADRIANA FIGUEROA/
Primary Examiner
Art Unit 3633
01/15/2022